Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2022 and 10/25/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1-8 and 11-16 were previously pending and subject to a non-final office action mailed January 11, 2022.  Claims 1-8 and 11-16 were amended, claims 18-21are newly added.  Claims 1-8, 11-16 and 18-21 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on April 4, 2022 concerning the previous rejections of claims 1-8 and 11-16 under 35 USC 101 have been fully considered but are not persuasive. 
Examiner respectfully notes that the test to subject matter eligibility under 35 USC 101 for product and process: first, determine whether the claims are directed to a process, machine, manufacture, or composition of matter. Second, (Step 2A Prong 1) determining whether the claims are directed to a law of nature, a natural phenomenon, or abstract idea (judicially recognized exceptions). Third, (step 2 A prong 2) determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Fourth, (step 2B) determining whether the claims recite additional elements that amount to significantly more than the judicial exception.
Applicant argues that the claims do not recite a judicial exception. In response, examiner states that the claims recite generating map information, calculating a usage amount and outputting the usage amount to a user to be charged, which are steps that can be performed by a human using generic computer components. An operator is able to generate map information using a generic computer and determine the usage amount for a user. Therefore, claims 1-8 and 11-16 are ineligible under 35 USC 101 prong 1.  
	Applicant’s arguments with respect to the 102 rejection of claims 1-8 and 11-16 have been fully considered and persuasive. Therefore, the 35 USC 102 of claims 1-8 and 11-16 has been withdrawn.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “generate newly created map information plotted by extracting features from measurement information including a plurality of types of information measured, and to calculate a usage amount used for generating the newly created map information by using at least one of the plurality of types of information measured and output the usage amount of use for the map information generation program to generate the new map information.” Claim 1
“generate newly created map information plotted by extracting features from measurement information including a plurality of types of information measured, generating the map information by using at least one of the plurality of types of information and to calculate a usage fee based on the usage amount and to transmit the usage amount.” Claim 11
“acquire prepayment data indicating prepayment money paid by a user which generates newly created map information plotted by extracting features from measurement information that include a plurality of types of information measured, acquire fee data indicating a usage fee acquired from a usage amount, and to update the prepayment data by subtracting the fee data from the prepayment data, and stop usage during a second period after the first period when the prepayment data updated is equal to or less than a threshold.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components. That is, other than reciting “processing circuitry”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “execute”, “calculate” “output”, “transmit” and “calculate” in the context of this claim encompasses the user to manually execute a map for a vehicle and calculate the usage amount of map information. 
This judicial exception is not integrated into a practical application. In particular, the claims recite some additional elements- a “map information generation program”, “measurement device” and a “processing circuitry” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying data and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 11 and 13 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-8, 12, 14-16 and 18-21, further describe the identified abstract idea. The generic computer component of claims 2-8, 12, 14-16 and 18-21 (processing circuitry, device, map information generation program) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628